Citation Nr: 9922555	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  98-00 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
February 1972.  He served in Vietnam from September 1970 to 
February 1972.  

This appeal arises from a November 1996 rating decision of 
the Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
PTSD.  


REMAND

The veteran and his representative contend, in essence, that 
service connection is warranted for PTSD based upon his 
service in Vietnam.  

In general, in order to establish service connection for a 
claimed disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  

The veteran has established a well-grounded claim for PTSD, 
thus his claim is presumed credible.  He has submitted 
medical evidence of PTSD; lay evidence of an in-service 
stressor (presumed to be credible to establish well-
groundedness) of an in-service stressor, which in a PTSD case 
is the equivalent of in-service incurrence or aggravation; 
and medical evidence of a nexus between service and the 
current PTSD disability, in the form of a diagnosis by a VA 
physician.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997), 
citing Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  Since 
the claim is well-grounded, VA has a duty to assist the 
veteran in the development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a) (West 1991); Littke v. Derwinski, 1 
Vet.App. 90 (1990).  

The criteria for the adjudication of service connection for 
claims for PTSD have changed.  Under the criteria in effect 
prior to March 7, 1997, the regulations in effect pertaining 
to PTSD were:  

Post-traumatic stress disorder.  Service 
connection for post-traumatic stress 
disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence 
that the claimed inservice stressor 
actually occurred, and a link, 
established by medical evidence, between 
current symptomatology and the claimed 
inservice stressor.  If the claimed 
stressor is related to combat, service 
department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat 
citation will be accepted, in the absence 
of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  Additionally, if the 
claimed stressor is related to the 
claimant having been a prisoner-of-war, 
prisoner-of-war experience which 
satisfies the requirements of § 3.1(y) of 
this part will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  

38 C.F.R. § 3.304(f) (as in effect prior to March 7, 1997).

In June 1999, revised regulations concerning PTSD were 
published in the Federal Register which reflected the 
decision in Cohen v. Brown, 10 Vet. App. 128 (1997).  The 
regulations were made effective from the date of the Cohen 
decision.  Those regulations provide as follows:  

Post-traumatic stress disorder.  Service 
connection for post-traumatic stress 
disorder requires medical evidence 
diagnosing the condition in accordance 
with  Sec. 4.124(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the clamed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor. 

38 C.F.R. § 3.304(f) (as in effect from March 7, 1997).  

The Court has held that where the law changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provides otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 
(1990).  Therefore, the veteran should be afforded the 
opportunity to have his claim reviewed under the most 
favorable of the foregoing criteria.

The Court has also held that when the Board addresses in its 
decision a question that has not yet been addressed by the 
RO, the Board must consider whether the claimant has been 
given adequate notice of the need to submit evidence or 
argument on the question, whether he has been given an 
adequate opportunity to actually submit such evidence and 
argument, and whether the Statement of the Case (SOC) 
provided the claimant fulfills the regulatory requirements.  
See 38 C.F.R. § 19.29.  If not, the matter must be remanded 
to the RO to avoid prejudice to the claimant.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993); 38 C.F.R. § 19.9.

Moreover, if the claim remains denied, a Supplemental 
Statement of the Case (SSOC) addressing the new rating 
criteria is required.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 19.29, 19.31 (1998).

Therefore, the veteran's claim must be evaluated under the 
new criteria and the veteran and his representative must be 
provided an opportunity to argue the veteran's claim under 
the new criteria.  

Further, since the claim is well-grounded and VA has the duty 
to assist, it is important that the RO attempt to verify the 
veteran's stressors.  The RO should contact the United States 
Armed Services Center for Research of Unit Records (USASCRUR) 
to verify the veteran's unit records and to obtain morning 
reports for the three different companies reflected in the 
veteran's personnel file, where he was attached during his 
two tours of duty in Vietnam.  Since the veteran has 
indicated at least one stressor that could possibly be 
verified (while on a convoy traveling on a mountainside road, 
his company came under fire and one of the trucks in the 
convoy fell over the mountain and some of his friends were 
killed as a result), an attempt to verify that stressor 
through the USASCRUR or morning reports should be attempted.  

Furthermore, statements in support of the veteran's claim 
from his wife, fellow veterans in a PTSD support group and a 
comrade-in-arms that served a short period of time with the 
veteran were submitted to the RO in support of his claim and 
then, without RO review, were transferred to the Board of 
Veterans' Appeals (Board).  Any pertinent evidence submitted 
by the appellant or representative which is accepted by the 
Board under governing regulatory provisions, must be referred 
to the agency of original jurisdiction for review and 
preparation of a supplemental statement of the case (SSOC) 
unless this procedural right is waived by the appellant or 
representative or unless the Board determines that the 
benefit, or benefits, to which the evidence relates may be 
allowed on appeal without such referral.  Such waiver must be 
in writing or, if a hearing on appeal is conducted, formally 
entered on the record orally at the time of the hearing.  
38 C.F.R. § 20.1304(a), (c) (1998).  Since the additional 
evidence was received by the Board and no waiver of initial 
RO review has been received for this evidence, in writing, RO 
review is necessary.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
mental health care providers where he has 
received treatment since service for 
PTSD.  Thereafter, the RO should obtain 
legible copies of all records of 
treatment that have not already been 
obtained.  All records, once obtained, 
must be associated with the claims 
folder.

2.  The RO should request a comprehensive 
statement from the veteran containing as 
much detail as possible regarding the 
who, what, where, and when as to each of 
the putative stressors which he alleges 
he was exposed to in service.  The 
veteran should provide specific details 
of the claimed stressors such as dates, 
places, detailed descriptions of events, 
and identifying information concerning 
any other individuals involved in the 
events including their full names, rank, 
units of assignment, hometown or any 
other identifying detail.  The veteran is 
advised that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events, and that he must 
be as specific as possible to facilitate 
a search for verifying information.

3.  The RO should review the statements 
in support of the veteran's claim from 
fellow servicemen, his spouse and the 
veteran's comrade-in-arms, that were 
submitted to the Board without RO review.  

4.  The RO should then make a 
determination on whether the veteran 
engaged in combat with the enemy during 
his duty in Vietnam.  If the answer is in 
the affirmative and his alleged stressors 
are related to such combat, the veteran's 
lay testimony regarding such claimed 
stressors must be accepted as conclusive 
as to their occurrence and the further 
development for corroborative evidence, 
requested below, need not be undertaken.  
Adjudication of the claim should then be 
undertaken in accordance with the 
provisions of 38 U.S.C.A. § 1154(b).

5.  In the event it is determined that 
the veteran did not participate in combat 
with the enemy, or that the alleged 
stressors were not related thereto, the 
RO should then  review the file and 
prepare a summary of the veteran's 
claimed stressors.  This information 
should be sent to the USASCRUR, 7798 
Cissna Road, Springfield, Virginia, 22150 
for verification of the veteran's 
putative stressors.  The Research Unit 
should provide a unit history for the 
time period in question for the veteran's 
unit(s) while he was in Vietnam.  Morning 
reports, lessons learned reports and any 
other information pertinent to the 
veteran's two tours of duty in Vietnam, 
should be sought.  It is important that 
the RO relate to the USASCRUR that the 
veteran served with three different units 
and the dates of service with each unit 
and his MOS with each of those units 
should be provided.  

6.  The RO should then carefully review 
all evidence obtained pursuant to the 
development requested above.  In the 
event these records suggest the presence 
of other sources of relevant evidence, 
such leads should be followed to the 
logical conclusion.  The RO should then 
determine whether the veteran engaged in 
combat with the enemy or, if not, 
indicate which stressor incidents have 
been verified.

7.  If it is determined that the veteran 
engaged in combat during service or was 
otherwise exposed to a verified stressor 
in service, he should be afforded a 
current VA psychiatric examination.  Any 
alleged stressors which have been 
verified should be made known to the 
examiner.  It is imperative that the 
examiner review the claims folder prior 
to the examination, and that all 
indicated psychological testing is 
undertaken.  The psychiatrist should then 
render an opinion as to whether the 
veteran currently suffers from PTSD 
resulting from his military experiences 
in Vietnam.  It should be stated whether 
a current diagnosis of PTSD is linked to 
a specific corroborated stressor event 
experienced during service pursuant to 
the diagnostic criteria set forth in 
Diagnostic And Statistical Manual of 
Mental Disorders (DSM-IV).  If a 
diagnosis of PTSD is rendered, the 
examiner should specify the stressor(s) 
upon which the diagnosis is based.  With 
reference to those stressors verified by 
the RO, the examiner should discuss the 
etiology of the veteran's PTSD, and 
provide all factors upon which the 
diagnosis was made.

8.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all requested 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  When the requested 
development is complete, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished an appropriate SSOC and then 
be afforded a reasonable opportunity to 
respond.  


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


